Name: 81/34/EEC: Commission Decision of 16 January 1981 amending Decision 78/737/EEC on the sale of butter to certain classes of consumer receiving social assistance
 Type: Decision_ENTSCHEID
 Subject Matter: social protection;  processed agricultural produce;  marketing;  agricultural policy
 Date Published: 1981-02-17

 Avis juridique important|31981D003481/34/EEC: Commission Decision of 16 January 1981 amending Decision 78/737/EEC on the sale of butter to certain classes of consumer receiving social assistance Official Journal L 044 , 17/02/1981 P. 0031 - 0031COMMISSION DECISION of 16 January 1981 amending Decision 78/737/EEC on the sale of butter to certain classes of consumer receiving social assistance (81/34/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Article 12 (3) thereof, Whereas Commission Decision 78/737/EEC (2) lays down that, in order to obtain butter at a reduced price, those who are in receipt of social assistance are to submit a document establishing their entitlement to butter at reduced prices ; whereas the payment of the aid to butter suppliers is subject to submission of such documents to the competent authority within a maximum period of 12 months from the date of expiry of the document; Whereas it has been found that this period of 12 months is too short for the delivery of the document to the supplier, where several butter marketing stages are involved ; whereas the time limit should, accordingly, be extended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1980, "12 months" in the last subparagraph of Article 1 (3) of Decision 78/737/EEC is hereby replaced by "18 months". Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 January 1981. For the Commission The President Gaston THORN (1) OJ No L 148, 28.6.1968, p. 13. (2) OJ No L 245, 7.9.1978, p. 31.